Citation Nr: 0607169	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  03-16 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, evaluated as 50 percent disabling, from 
December 1, 2001, to September 30, 2002.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 70 percent disabling.

3.  Entitlement to an effective date prior to October 1, 
2002, for a total disability evaluation for compensation 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to January 
1971.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision and a June 
2003 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.     

The increased evaluation claim is remanded to the Appeals 
Management Center in Washington, DC.


FINDING OF FACT

The veteran submitted a claim on January 22, 2002, for a 
total disability evaluation for compensation based on 
individual unemployability (TDIU), and it is factually 
ascertainable that on August 8, 2002, the veteran was 
unemployable due to his service-connected post-traumatic 
stress disorder (PTSD), based on non-VA evidence received on 
that date.


CONCLUSION OF LAW

The criteria for an effective date of August 8, 2002, but no 
earlier, for entitlement to TDIU have been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Prior to the initial adjudication of the 
claim for a TDIU, VA notified the veteran by a letter dated 
in April 2002 that VA would obtain all relevant evidence in 
the custody of a Federal department or agency.  He was 
advised that it was his responsibility to either send medical 
treatment records or to provide a properly executed release 
so that VA could request the records for him.  

The RO's April 2002 letter informed the veteran of the 
requirements needed to establish entitlement to a TDIU.  The 
April 2002 letter also informed the veteran that the 
effective date for payment purposes will be determined based 
on when VA receives the claim and when the evidence that 
establishes the basis for the disability rating was 
submitted.  See Dingess v. Nicholson, No. 01-1917 (U.S. Vet. 
App. March 3, 2006).  

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  The April 2002 letter did 
not expressly direct the veteran to do this, but stated 
"[t]ell us about any additional information or evidence that 
you want us to try to get for you."  The provisions of 
38 C.F.R. § 3.159(b)(1) were provided to the veteran in the 
February 2004 statement of the case.  It is clear from these 
documents that the RO was asking for any records related to 
the veteran's claim.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
RO obtained VA treatment records, and given the criteria for 
establishing an earlier effective date, obtaining other 
evidence at this point would serve no useful purpose.
  
Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the duty to notify and 
assist reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

To establish a total rating based upon individual 
unemployability due to service-connected disability, there 
must be impairment so severe that it is impossible to follow 
a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  For VA purposes, the term 
"unemployability" is synonymous with an inability to secure 
and follow a substantially gainful occupation.  VAOPGPREC 
75-91, 57 Fed. Reg. 2317 (1992).  Consideration may be given 
to the veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2005).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date of an award based on a claim for increase of 
compensation "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  VA 
regulations provide that the effective date for increases 
shall be the "date of receipt of claim or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400(o)(1).  
However, the law provides an exception to this general rule 
for awards of increased compensation.  The effective date of 
an award of increased compensation shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date.  38 U.S.C.A. § 5110(b)(2).

A claim is "a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit."  
38 C.F.R. § 3.1(p) (2005).  "Any communication or action 
indicating an intent to apply for one or more benefits . . . 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought."  38 C.F.R. § 3.155(a); 
see also Brannon v. West, 12 Vet. App. 32 (1998).  A report 
of examination or hospitalization which meets certain 
requirements will be accepted as an informal claim for 
benefits if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157(a).  Once a formal 
claim for compensation has been allowed or disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of a report of VA examination 
or VA hospitalization will be accepted as an informal claim 
for increased benefits.  38 C.F.R. § 3.157(b)(1).  For VA 
medical facilities, the date of the actual treatment is 
accepted as the date of the claim.  However, for other 
medical records, the date of receipt by VA is fixed as the 
date of the claim.  38 C.F.R. § 3.157.

The initial development and adjudication of the TDIU issue 
was based on a January 2002 claim.  The RO subsequently 
granted the claim and assigned an effective date of October 
1, 2002, based on VA medical records documenting a 
hospitalization from August to September 2002 for severe PTSD 
symptoms that had not improved despite treatment.       

The veteran asserts that VA failed to adjudicate informal 
claims for a TDIU received throughout the 1990s.  The Board 
finds no merit in this contention.  In January 2001, the RO 
granted service connection for PTSD.  This is the veteran's 
only service-connected disability, and it was not recognized 
as a service-connected disorder until January 2001.  Since a 
claim for a TDIU is based on the effects of one or more 
service-connected disabilities, any TDIU claim filed prior to 
January 2001 would lack legal merit.  However, in keeping 
with the law and regulations for the assignment of effective 
dates, the Board must consider whether the evidence includes 
an informal claim dated since the January 2001 award of 
service connection for PTSD and whether it is factually 
ascertainable that the veteran was unemployable by virtue of 
his PTSD at any time in the year prior to any valid claim.

Upon review of the evidence of record, the Board finds that 
although the veteran filed a claim in January 2002 and 
contends that earlier, informal claims were filed, the later 
event in this case is the date entitlement arose, in 
accordance with the facts.  Specifically, the evidentiary 
record includes an employment assessment in July 2002 by 
Ability Management Associates, received on August 8, 2002, in 
which it is indicated that the veteran is unemployable due to 
his education, work experience, and PTSD.  While the record 
is replete with documentation of severe PTSD symptomatology, 
the July 2002 opinion that was received by VA in August 2002, 
is the earliest dated competent evidence that adequately 
addresses the criteria for a TDIU, thereby establishing by 
objective evidence that entitlement to a TDIU arose on the 
date of receipt, August 8, 2002.  38 C.F.R. § 3.157.  As the 
effective date in this case is the later event between the 
date of receipt of claim and the date entitlement arose, 
Board consideration of any claim dated earlier than the 
presently identified January 2002 claim is immaterial.

The Board concludes that the criteria for a TDIU were met 
upon receipt of an employment assessment dated August 8, 
2002, and it is factually ascertainable that on that date, 
and no earlier, the veteran was unemployable by virtue of his 
service-connected PTSD.  Accordingly, an effective date of 
August 8, 2002, but no earlier, is warranted for the 
assignment of a TDIU.  


ORDER

An effective date of August 8, 2002, but no earlier, for a 
TDIU is granted, subject to the laws and regulations 
governing the payment of monetary benefits. 


REMAND

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, notice 
of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The claims file does not show a letter 
was issued by the RO that satisfies the duty to notify with 
regard to the increased evaluation issue, and this should be 
accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the veteran all 
notice and duty to assist obligations with 
regard to the veteran's claims for 
increased evaluations for PTSD.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  In this regard, the veteran 
must be provided a notice letter and 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claim, as well as the 
information or evidence that VA will 
obtain, if any.  38 U.S.C.A. § 5103(a); 
see also Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006).  The 
veteran 


must also be asked to submit all pertinent 
information or evidence in his possession.  
38 C.F.R. § 3.159.

2.  The RO must readjudicate the claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If any decision remains adverse 
to the veteran, the RO must furnish him 
and his representative a Supplemental 
Statement of the Case and afford a 
reasonable period of time within which to 
respond thereto.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


